Citation Nr: 0107634	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  94-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to June 
1974 and from October 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for an acquired 
psychiatric disorder.

The Board denied the veteran's claim for service connection 
for a shaving rash and his petition to reopen a claim for 
service connection for an acquired psychiatric disorder in 
September 1997.  The veteran appealed the Board's September 
1997 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2000, the Court affirmed the 
Board's decision to deny service connection for a shaving 
rash on the basis that that claim was not well grounded, and 
the Court vacated and remanded the Board's decision 
concerning the petition to reopen a claim for service 
connection for an acquired psychiatric disorder.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to the duty to assist, 
and superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In addition, the law 
provides that, in the case of a denial of a claim for VA 
benefits because the claim was not well grounded that was 
issued by a court after the date of the Morton decision, 
i.e., July 14, 1999, VA shall, upon the request of the 
claimant or on its own motion, order the claim readjudicated.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (b), 114 Stat. 2096, ___ (2000).  Therefore, in 
accordance with section 7, subpart (b) of the new law, the 
Board refers the claim for service connection for a shaving 
rash to the RO for readjudication.  


FINDINGS OF FACT

1.  Service connection for an anxiety reaction was denied by 
the RO in a July 1975 rating decision, and the appellant was 
notified of the decision in July 1975.

2.  The July 1975 rating decision was not appealed and is 
final.

3.  The items of evidence received subsequent to July 1975 
either were previously submitted to agency decisionmakers, do 
not bear directly and substantially upon the specific matter 
under consideration, or, in connection with evidence 
previously assembled, are not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The July 1975 RO rating decision in which service 
connection for an acquired psychiatric disorder was denied is 
final.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (2000).

2.  The evidence received subsequent to the July 1975 RO 
rating decision is not new and material and does not serve to 
reopen the appellant's claim for service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

The appellant filed his original claim for service connection 
for an acquired psychiatric disorder in December 1974.  The 
RO obtained his service medical records.

The report of the appellant's entrance examination in 
February 1974 showed no subjective complaints or objective 
findings regarding any medical disorder.  In May 1974, he was 
referred to the Mental Hygiene Clinic.  On another visit in 
May 1974, it was noted that the appellant had various 
subjective complaints such as head pain, general body 
weakness, and shortness of breath.  He was unable to lucidly 
relate his symptoms.  On questioning, he was very oblique in 
his description of his symptoms. Although he expressed 
concern about his health, he seemed bored during the 
examination and cooperated very poorly.  It was noted that 
his wife and child were in another state and he might have 
been concerned about their welfare.  The examiner stated that 
it was doubtful there was any physical basis for the 
appellant's complaints.  A diagnosis of anxiety neurosis, 
rule-out malingering, was rendered.

The report of a mental status evaluation dated May 1974 
showed that the appellant lacked the desire to remain in the 
military.  Despite his numerous subjective complaints, 
several physical examinations had been unable to locate 
anything physical in nature.  He had been counseled at the 
clinic several times, and he felt that further counseling 
would not be effective.  He was administratively discharged 
from the military.

The RO obtained the appellant's medical records from Stanford 
University Hospital covering the period December 1973 to May 
1974.  In December 1973, the appellant complained of chills, 
nervousness, dizziness, and "blackout" spells.  He 
indicated that he had not lost consciousness or had seizures.  
The diagnosis was anxiety and personal problems at home.  In 
April 1974, the appellant again complained of dizziness and 
shortness of breath since December 1973.  He related a 
history of head trauma against metal one year earlier. The 
examiner's impression was dizzy spells with altered 
consciousness, epilepsy versus functional disorder.  In May 
1974, the appellant returned for the results of laboratory 
tests.  The examiner indicated that the appellant's symptoms 
did not fall into any known syndrome, and a functional 
disorder seemed the most likely explanation.  An undated 
treatment note showed that the appellant complained of a one-
year history of dizziness and "not feeling right" after he 
was hit over the head one year earlier.  He stated that he 
had been discharged from the military and a VA psychiatrist 
had prescribed Valium for a functional illness.  The 
examiner's impression was functional neurological problem, 
probably early conversion reaction versus anxiety reaction.

The RO obtained the appellant's medical records from the VA 
Medical Center in Palo Alto, California, covering the period 
October 1974 to December 1974.  In October 1974, the 
appellant indicated that subsequent to a blow to the head in 
1971, he had become increasingly less energetic and given to 
obsessive ruminations about his worth and future life 
vis-a-vis his "mental" condition.  He related a history of 
blackouts, headaches, chest pains, and hyperventilation.  He 
had marital problems.  He presented himself as listless, 
helpless, and inadequate.  He appeared very weak, approaching 
stuporousness at one time.  There was no evidence of 
psychosis.  The examiner's assessment was neurosis, 
neurasthenic, adjustment reaction of adult life.

During a visit one week later in October 1974, the appellant 
again discussed his marital difficulties.  He also stated 
that he had dreams of people who were then dead, but appeared 
alive in his dreams.  He said he "never did that when 
normal," but did not elaborate.  He appeared somewhat less 
depressed, but more ambivalent.  During a visit in 
mid-October 1974, the appellant did not appear as depressed, 
although he was still very neurasthenic.  He seemed concerned 
with either finding a physical cause for his 
depression/anxiety/weakness or ruling it out so that he could 
devote full attention to his "head" problems.  The 
examiner's assessment was the same with possible latent 
schizophrenia.  During a visit in late October 1974, the 
appellant indicated lucid dreams and some possible auditory 
hallucinations.  He seemed interested in reporting the 
auditory hallucinations, and the examiner indicated that 
there might be an unconscious element of malingering.  The 
assessment was possible schizophrenia.  The report of another 
visit in late October 1974 again indicated the possibility of 
malingering, probably tied in with his marital problems.

A report from November 1974 showed that the examiner 
consulted with a physician who had concluded that the 
appellant was probably malingering and trying to put himself 
in a bad light.  He became agitated and argumentative when 
the examiner began discussing the appellant's ability to 
work.  The appellant felt his mind and body would not allow 
him to work.  During another visit in November 1974, the 
examiner discussed the results of the appellant's personality 
test indicating that if he were as bad as the personality 
tests indicated, he would be hallucinating.  He stated that 
he, in fact, did at times hallucinate.  The examiner jokingly 
discussed the possibility of malingering, and the appellant 
got angry and anxious.  The report of another visit in 
November 1974 showed that the personality tests suggested the 
appellant was paranoid schizophrenic; however, he and his 
wife had filled it out together.  He agreed to complete the 
test again on his own.  After he did so, the results were 
reviewed with a doctor, and the appellant was informed that 
he was not as "crazy" as he would like the medical 
providers to believe and that he was trying to look bad off 
for some reason, possibly to get money.  He became quite 
upset, stating that he was "sick."  In November 1974, it 
was indicated that the appellant had chest pains related to 
anxiety (functional).

Rorschach tests were conducted, and the report of a visit in 
December 1974 showed that these tests suggested a character 
disorder with some secondary schizoid-like processes.  The 
appellant again became agitated when he was informed that he 
was not as "crazy" as he would like the medical providers 
to believe.  He seemed worried that no one believed he could 
not work.

A rating decision of July 1975 denied service connection for 
anxiety with functional complaints, shortness of breath, 
weakness, and lack of concentration.  The appellant was 
notified of this decision in July 1975 and provided his 
appellate rights.  He did not appeal.

In December 1977, the RO received the appellant's service 
medical records for a period of service from October 1977 to 
November 1977.  These records showed that he was given a 
waiver for reenlistment as the problems he experienced during 
service in 1974 were due to family problems which had since 
resolved.  The appellant was constantly on sick call during 
the first two weeks of basic training, and he had a bad 
attitude.  He was experiencing emotional problems and did not 
feel he should have returned to the service.  It was noted 
that his problems at that time resulted from his inability to 
adapt to a stress situation.  He received counseling on many 
occasions before he was discharged.

In August 1979, the appellant stated that he had had a 
nervous breakdown during basic training in March 1974, and he 
stated that this was the first claim for compensation he had 
filed.  The RO informed him that service connection had 
previously been denied for his anxiety condition because it 
preexisted military service and was not aggravated by 
service.  He submitted a statement in April 1980 that his 
problems began with a bad psychological reaction to gas 
chamber training during basic training.  He stated that he 
had no history of a nervous condition or any other 
psychological problem prior to entering the military.

The RO received a letter from Kenneth Seeman, M.D., dated 
April 1980 which indicated that Dr. Seeman had treated the 
appellant since July 1975.  In July 1975, the appellant had 
intolerable anxiety and severe anxiety attacks.  As far as 
Dr. Seeman could determine, these attacks were likely 
involved in the appellant's premature dismissal from military 
service.  Throughout treatment, the appellant lacked any 
insight into what contributed to his anxieties and he felt 
helpless in dealing with his feelings.  He tended to 
concretize his emotions, often experiencing somatic 
difficulties that were essentially anxiety and depressive 
equivalents.  The appellant had been hospitalized on a few 
occasions due to intolerable anxiety combined with almost 
total inability to function.  He had difficulty relating to 
other people and tended to be hypermoralistic and naive in 
his relationships.  He had periodically stopped therapy to 
attempt to deal with things on his own, but he returned in 
extreme distress.  Even when attempting to do things on his 
own, he functioned marginally at best.  In June 1980, the RO 
informed the appellant that the new evidence was not 
sufficient to reopen his claim.

In May 1992, the appellant requested that his claim for 
service connection for a nervous condition be reopened.  The 
RO obtained the appellant's medical records from Dr. Prescott 
covering the period June 1991 to November 1992.  In June 
1991, the appellant indicated that he had had a nervous 
breakdown in 1968 when everything suddenly blacked out.  He 
stated he was paranoid, anxious, bitter, angry, confused, and 
unable to trust people or himself.  He stated that he had 
nightmares and auditory and visual hallucinations.  He 
sounded like he was very intelligent, and he remained on 
guard.  The examiner's impression was schizophrenia, paranoid 
type.  The appellant continued to seek treatment from July 
1991 through November 1992 with complaints of inability to 
concentrate, sleep disturbances, depression, paranoia, 
violent thoughts, auditory and visual hallucinations, 
obsessive thoughts about "injustices", and obsessive 
rituals.  Dr. Prescott reviewed letters from Dr. Davis from 
1986 and indicated that the appellant's condition was 
essentially unchanged since 1986.  In November 1992, the 
appellant indicated that he could not trust anyone.  At 
first, he stated that this came from the military where he 
was taught not to trust the person next to him.  He then 
talked about his childhood and stated his mother was an 
alcoholic and not there for the children.

The RO obtained the appellant's medical records from Dr. 
Stephens covering the period July 1988 to January 1993.  
These records contained treatment for unrelated conditions, 
and there were no objective findings regarding a psychiatric 
disorder.  A rating decision of January 1993 found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  

The RO obtained the appellant's medical records from Stabler 
Memorial Hospital for October 1991.  These records contained 
treatment for an unrelated condition, and there were no 
objective findings regarding a psychiatric disorder.

With his notice of disagreement, the appellant submitted 
additional evidence.  A statement from B.B., dated March 
1993, indicated that she had known the appellant all her life 
and he was in good health before entering the military.  The 
appellant had been an exceptional football player and 
all-around athlete.

A statement from J.E.C., dated March 1993, indicated that he 
had known the appellant for over twenty years.  As a student 
in school, the appellant was slow at times, but very studious 
and well-behaved.  As a church member, the appellant was very 
active in church work and had never given anyone any trouble.  
As a neighbor, the appellant had good manners, was 
cooperative, and worked well with others.  In addition, the 
appellant played sports well and could always be depended on.

A statement from M.J.D., dated March 1993, indicated that she 
had known the appellant since he was a pre-teenager.  He was 
a healthy child and participated in football, basketball, and 
track.

The appellant also submitted copies of high school records 
from 1963 to 1970.  These records showed the grades he had 
received and other information, such as his extracurricular 
activities and his educational and vocational plans.

In his substantive appeal, the appellant stated that he had 
poor concentration, panic attacks, and nightmares on a 
regular basis.  He also indicated that he had paranoia. With 
his substantive appeal, the appellant submitted copies of 
service medical records from May 1974 which showed a 
diagnosis of anxiety neurosis.

The RO obtained the appellant's medical records from the VA 
Medical Center in Montgomery, Alabama, covering the period 
September 1992 to July 1993.  In September 1992, the 
appellant complained of nervousness and insomnia.  The 
examiner noted that the appellant's symptoms were suggestive 
of depression/anxiety.  In February 1993, he complained of a 
high anxiety level.  The examiner's impressions included 
anxiety.

The RO obtained the appellant's VA medical records covering 
the period September 1992 to December 1993.  In September 
1993, the appellant complained of shaking spells and problems 
with memory and concentration.  He also stated that he had 
auditory and visual hallucinations, paranoia, and suicidal 
ideation.  In November 1993, it was noted that the appellant 
had a history of schizophrenia.

The RO obtained the discharge summary from a period of 
hospitalization in September 1993.  The appellant's 
complaints included nervousness.  The report indicated that 
the appellant was followed by the Psychiatric Department at 
the VA Medical Center in Tuskegee, and the discharge 
diagnoses included schizophrenia.

The RO obtained the discharge summary from a period of 
hospitalization in October 1993.  The report indicated that 
the appellant had a diagnosis of schizophrenia, but his 
history was not compatible with the diagnosis.

The RO obtained records dating from 1986 to 1989 from a prior 
Social Security Administration determination regarding 
disability benefits which consisted of (a) medical records 
from Kaiser Permanente covering the period March 1986 to 
October 1989; (b) letters from Martha Davis, Ph.D., at Kaiser 
dated December 1986 and May 1987; (c) a seventeen-page report 
from Andrew D. Whyman, M.D., dated December 1986; (d) a 
letter from Albert Siegler, M.D., dated April 1987; 
(e) medical records from the Southwest Alabama Mental Health 
Center covering the period July 1988 to September 1989; and 
(f) a report dated November 1989 by A.B. Muhammad, M.D., 
regarding treatment at the Montezuma Treatment Center.

The appellant's medical records regarding treatment at Kaiser 
Permanente covered the period March 1986 to October 1989.  In 
March 1986, the appellant stated that he had had emotional 
stress problems since 1981.  He had numerous complaints 
including panic attacks, insomnia, suicidal thoughts, 
nightmares, trouble concentrating, and depression.  A report 
from April 1986 showed that he stated that he was unjustly 
treated five years ago and he had been fired from his job 
after a back injury.  He had paranoid delusions that he was 
being followed by investigators.  The examiner's impression 
was rule-out paranoia versus post-traumatic stress syndrome, 
panic attacks, and sleep disorder.

In April 1986, the appellant relayed a history of depression, 
sleep disorders, decreased energy, and social withdrawal.  
The examiner stated that the appellant had questionable 
paranoid symptoms, but he did not have any signs of psychosis 
or thought disorder during this examination.  The appellant 
continued to seek treatment through December 1986 with the 
same subjective complaints.  It was noted in December 1986 
that the appellant had a major depressive disorder and 
paranoid personality trait.

A letter from Martha Davis, Ph.D., at Kaiser dated December 
1986 indicated that she first saw the appellant in April 
1986.  His list of symptoms included insomnia, headaches, 
backaches, chronic fatigue, anhedonia, social withdrawal, 
panic attacks, nightmares, passive suicidal ideation, general 
anxiety and depression, poor concentration, low self-esteem, 
difficulty relating to others, and sexual problems.  While 
his presentation was somewhat pressured and disjointed and 
while some of his content had a paranoid quality, he was not 
psychotic.  The appellant's current diagnosis was major 
depressive disorder and paranoid personality traits.  The 
appellant's back injury, job loss, and inability to find new 
employment with his limitations had had a significant impact 
on his mental and emotional state.  Given his paranoid 
personality traits, he was inclined to focus on the 
injustices in life.

The medical records from Kaiser showed continuing medical 
treatment from January 1987 through October 1989 for the 
appellant's complaints of anxiousness, nightmares, and panic 
attacks.  No additional diagnoses were indicated.

A seventeen-page report from Andrew D. Whyman, M.D., dated 
December 1986 indicated that the appellant was seen in a 
psychiatric consultation in November 1986 for two and a 
quarter hours.  His complaints included depression since 1981 
and reliving what happened with his back injury on a daily 
basis.  The lengthy history regarding his back injury is not 
relevant to the issues on appeal and will not be discussed 
here.  He stated that he was in the military for three years, 
but he did not indicate any other details.  He spoke 
spontaneously and coherently, but his vocabulary was somewhat 
limited.  He seemed to have "rehearsed" aspects of the 
history he presented; however, the history was not very 
clear.  There were no current indicators of an affective 
disorder or of an anxiety disorder.  There was no evidence of 
psychomotor retardation, self-denigration, sadness, fatigue 
or tiredness, withdrawal, or ruminative thinking.  He showed 
a reasonable range of affective expression.  There was no 
evidence of any disordered thought, hallucinations, 
delusions, bizarre or idiosyncratic thinking, or suspicion or 
paranoia.  Dr. Whyman reviewed the appellant's medical 
records, including the Kaiser treatment records detailed 
above.  There was no diagnosis of a psychiatric disorder or 
personality disorder.  The appellant did have dependent and 
histrionic personality traits.  Dr. Whyman indicated that 
there was no evidence of a depressive disorder or a 
psychiatric disorder.  He did show evidence of a personality 
psychopathology, although the precise extent of this was 
difficult to determine because of the appellant's evasiveness 
in discussing his personal life.

A letter dated April 1987 from Albert Siegler, M.D., showed 
that the appellant underwent psychiatric evaluations in 
September 1986, October 1986, and April 1987.  Dr. Siegler 
compared the psychiatric evaluations provided by Dr. Davis 
and Dr. Whyman as detailed above.  He stated that Dr. Whyman 
expertly, subtly, and systematically discredited the 
appellant's claim, misassessed the appellant's demoralized 
state, and devalued the appellant's worthiness as an injured, 
even if non-intellectual and non-sophisticated, laborer who 
had struggled to maintain some self-esteem and worth while 
attempting to seek adequate treatment and rejoin the work 
force.  During mental status examinations, Dr. Siegler found 
the appellant to be cooperative and tense.  He was 
preoccupied with mistreatment by physicians, his former 
employer, and the insurance company.  Despite a gentle 
supportive approach, Dr. Siegler felt the appellant was 
anticipating abuse and/or criticism.  His great sense of need 
was apparent.  Simple testing markedly increased his anxiety.  
The diagnosis was dysthymic (depressive) reaction. Dr. 
Siegler noted that the appellant became emotionally disturbed 
because of continued pain from his back injury, the resultant 
disability, the unsympathetic and ineffective medical system, 
and being followed and observed by the insurance company.  He 
developed depressive symptoms of sleep disturbance, 
anhedonia, loss of self-esteem, social withdrawal, and 
over-reaction to physical symptomatology.  Though there was 
suicidal ideation, to date there had been no suicidal gesture 
or action.  For psychiatric rating purposes, the appellant 
had a moderate permanent and stationary disability.

A letter dated May 1987 from Dr. Davis from Kaiser indicated 
that the appellant was still moderately depressed and mildly 
paranoid.  He had no psychotic symptoms.  He continued to 
have numerous somatic complaints and problems with memory, 
concentration, rumination, and passive suicidal ideation.  He 
felt helpless, betrayed, resentful, hurt, anxious, and 
socially isolated.  The stress of a pending divorce had added 
significantly to his stress level.  The appellant's current 
diagnoses were major depressive disorder and paranoid 
personality traits.

The appellant received treatment at the Southwest Alabama 
Mental Health Center from July 1988 to September 1989.  In 
July 1988, the appellant relayed a history of depression over 
disallowance of a disability insurance claim and marital 
problems.  He had recently moved to Alabama, and he was out 
of medication.  He showed no sign of psychotic behavior.  He 
did not admit to hallucinations or delusions.  He stated that 
he had had homicidal and suicidal intent in the past, but 
none at that time.  The diagnoses were major depression, 
chronic, unspecified, and paranoid personality disorder.

Later in July 1988, after the appellant had been off his 
medications for a month, he was extremely obsessive and on 
the edge of paranoia regarding the loss of the disability 
settlement.  In August 1988, the appellant was still not 
taking his medications, and his affect was tense, tearful, 
and anxious.  He denied hallucinations, delusions, and 
suicidal and homicidal ideations.  In September 1988, he 
relayed seeing blood in his dreams, having nightmares, and 
flashbacks of people involved with his lawsuit.  He had hit 
his wife a few weeks earlier, and he was having paranoid 
thoughts.  It was recommended that he be hospitalized, and 
the examiner felt he was dangerous to himself and others.  
The appellant refused to be hospitalized.  A couple of weeks 
later, he had begun taking his medications again, and he was 
attempting to change his obsessive behavior.  The appellant 
continued treatment until December 1988, at which point he 
moved to California.  The subsequent records concerned the 
appellant's lawsuit, and his file was terminated in March 
1989 because his therapist had been subpoenaed by the 
appellant's former employer and there was a conflict of 
interest.  In May 1989, the appellant returned from 
California indicating that Dr. Davis has told him it was 
better to leave California where there were so many problems 
and reminders.  He appeared to be in the same place mentally 
as he was in December 1988 with the same paranoia, 
ruminations about injustices, and fears.  In August 1989, the 
appellant saw a new therapist and reiterated the same 
complaints.  The examiner noted that the appellant was very 
paranoid.  In September 1989, it was indicated that there was 
no major change and no psychosis was noted.

A report dated November 1989 by A.B. Muhammad, M.D., showed 
that the appellant was seen at the Montezuma Treatment Center 
with his records from Kaiser.  He related his psychiatric 
diagnoses as schizophrenia and depression.  During the mental 
status examination, his thoughts were not accelerated.  There 
were no loose associations, but some thought blocking was 
evident.  There was no confusion.  His affect was best 
described as restricted but appropriate, and he was only 
mildly anxious.  His mood was normal.  He admitted auditory 
and visual hallucinations and was delusional as he felt that 
someone was following him.  He also reported nightmares.  He 
was oriented to time, place, person, and situation.  He 
admitted some memory problems in immediate and recent areas, 
but his remote memory appeared intact.  He claimed that his 
memory problems prevented him from getting along with others 
or being able to hold a job.  His estimated intelligence 
quotient was average.  The diagnosis was a likely 
schizoaffective disorder.

The appellant had a personal hearing at the RO in January 
1994.  He testified that prior to service he had no problems 
concentrating or dealing with people and he was not treated 
for a nervous condition.  He stated that during service a 
drill sergeant hit the appellant's friend with his forearm 
causing the friend to fall to the ground.  The appellant was 
standing right next to his friend at the time.  After that, 
he began to get shaky and afraid that someone would come 
after him.  He began to have violent nightmares around May 
1974.  He stated that the sergeant did not hit him, but was 
looking directly at him when the friend was hit.  He was 
unable to trust people.  He tried to seek medical treatment, 
but the drill sergeant would not allow him to go to the 
appointment.  He stated that his condition worsened and he 
began to have nervousness, hyperventilation, and insomnia.  
He indicated that he had the same problems during basic 
training for the National Guard.  The appellant also 
testified that he had incidents where he did not know exactly 
what he was doing and that he had difficulty concentrating.  
He stated that the medical records from 1973 showing he had 
nervous problems before entering the military were not true.

The RO obtained the appellant's VA medical records covering 
the period September 1993 to June 1994.  In September 1993, 
the appellant stated that he ran out of medication, felt 
hopeless, and had put a gun to his head.  He stated that he 
was unable to recognize people from day to day and that 
someone was after him.  He was depressed and slow in 
answering questions.  The diagnosis was schizoaffective.  It 
was recommended that he be hospitalized, but he stated that 
he could not stay.  In November 1993, the appellant 
complained of auditory and visual hallucinations, insomnia, 
frustration, and decreased energy.  In December 1993, the 
appellant complained of insomnia and nightmares.  He did not 
have suicidal or homicidal ideations.

The appellant indicated that he was treated at Andalusia 
Regional Hospital from February 1995 to March 1995.  The RO 
requested his records; however, a response was received that 
Andalusia had no record of the appellant ever being in that 
hospital.  The appellant also indicated that he was treated 
by Dr. Smith at Crenshaw Baptist Hospital in February 1995.  
The RO requested those records in September 1995; however, no 
response was received.

Analysis.

In May 2000, the Court vacated the previous decision of the 
Board on the veteran's petition to reopen a claim for service 
connection for an acquired psychiatric disorder, and remanded 
the case for compliance with the Joint Motion for Remand 
submitted by the parties.  In the Joint Motion, the parties 
agreed that the Board had used a standard for determining 
whether new and material evidence had been submitted that had 
subsequently been overruled by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Hodge v. 
West.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
overruling Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Therefore, the parties agreed that on remand the Board must 
apply the standard found in the VA regulation defining new 
and material evidence, i.e., 38 C.F.R. § 3.156.  

The Board may consider regulations which were not considered 
by the RO but which are pertinent to the issues on appeal, 
but before doing so the Board must consider whether the 
appellant will be prejudiced by its actions.  VAOPGCPREC 
11-97 at para. 5 (Mar. 25, 1997); VAOPGCPREC 16-92 (July 24, 
1992). Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
case, the Board notes that the RO considered whether the 
evidence was new and material based on the standard in 
section 3.156 and not according to the standard in Colvin, 
and the RO provided the veteran with full and complete notice 
of the terms of section 3.156 in the October 1996 
supplemental statement of the case.  Therefore, the Board 
concludes that the veteran will not be prejudiced by the 
Board's review of his claim on appeal based on the provisions 
of section 3.156 without remand to the RO because the RO 
already considered his claim on this basis and all due 
process requirements concerning the rights to notice and to 
an opportunity to submit evidence and argument have been met.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be established for a current 
disabling disease by showing that the disease began or had 
its onset during active service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection for certain 
diseases, such as psychoses, also may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the law presumes 
that the disease had its onset or began in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  Service 
connection may not be granted for congenital or developmental 
defects, such as personality disorders, because they are not 
considered diseases or injuries under the law.  38 C.F.R. 
§ 3.303(c); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).  Service connection for a 
disability may also be established based on aggravation of 
disease or injury which preexisted service when there is an 
increase in disability during service unless the increase is 
due to the natural progress of the disease.  38 C.F.R. 
§ 3.306(a).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision. 38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
appellant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  38 
U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d) and 
20.302(a).

A rating decision of July 1975 denied entitlement to service 
connection for an acquired psychiatric disorder.  The 
appellant was notified of that rating decision in July 1975.  
He did not appeal this decision within one year.  Therefore, 
the July 1975 decision is final. 38 U.S.C.A. § 7105.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The evidence received from the appellant subsequent to July 
1975 is presumed credible for the purposes of reopening his 
claim unless it is inherently false or untrue.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The evidence received subsequent 
to July 1975 consists of (1) the appellant's contentions 
including sworn testimony at a personal hearing in January 
1994; (2) service medical records for 1977; (3) a letter from 
Dr. Seeman dated April 1980; (4) medical records from Dr. 
Prescott covering the period June 1991 to November 1992; (5) 
medical records from Dr. Stephens covering the period July 
1988 to January 1993; (6) medical records from Stabler 
Memorial Hospital for October 1991; (7) high school records 
from 1963 to 1970; (8) a statement from M.J.D. dated March 
1993; (9) a statement from J.E.C. dated March 1993; (10) a 
statement from B.B. dated March 1993; (11) service medical 
records from May 1974; (12) VA medical records covering the 
period September 1992 to June 1994; (13) records from a 
Social Security Administration decision which consisted of 
(a) medical records from Kaiser Permanente covering the 
period March 1986 to October 1989; (b) letters from Dr. Davis 
at Kaiser dated December 1986 and May 1987; (c) a seventeen- 
page report from Dr. Whyman dated December 1986; (d) a letter 
from Dr. Siegler dated April 1987; (e) medical records from 
the Southwest Alabama Mental Health Center covering the 
period July 1988 to September 1989; and (f) a report dated 
November 1989 by Dr. Muhammad regarding treatment at the 
Montezuma Treatment Center; and (14) VA discharge summaries 
from periods of hospitalization in September 1993 and October 
1993.

The service medical records from May 1974 submitted by the 
appellant (#11) are not new.  These records were associated 
with his claims file and before agency decisionmakers at the 
time of the July 1975 rating decision.  Therefore, this 
evidence is duplicative and is not new for purposes of 
reopening a claim.  38 C.F.R. § 3.156(a).

The rest of the evidence received subsequent to 1975, as 
detailed above, is new in that it was not previously before 
agency decisionmakers at the time of the July 1975 rating 
decision.  The next step, therefore, is to decide if the new 
evidence constitutes material evidence by considering whether 
it bears directly and substantially upon the specific matter 
under consideration and whether it is, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  

The July 1975 rating decision denied service connection for 
an acquired psychiatric disorder because the RO determined 
that the evidence of record showed that the disorder 
preexisted entry into service and was not aggravated therein.  
In this regard, the veteran's service medical records showed 
a diagnosis of anxiety neurosis, and records from Stanford 
University Hospital dated in December 1973 showed the 
appellant's complaints of nervousness and a diagnosis of 
anxiety prior to entering the service.  In addition, there 
were post-service records showing that the appellant related 
a history of head trauma against metal in approximately April 
1973 and a history of a blow to the head in 1971.  The 
appellant stated during an examination in October 1974 that 
subsequent to the blow to the head in 1971 he became 
increasingly less energetic and given to obsessive 
ruminations about his worth and future life vis-a-vis his 
"mental" condition.  Thus, in determining whether the new 
evidence submitted in this case is material and whether it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's psychiatric disorder, 
the Board will consider whether any additional evidence shows 
that his preexisting acquired psychiatric disorder underwent 
an increase in the disability during service or that his 
acquired psychiatric disorder was incurred during service.  
Hodge, 155 F.3d at 1363.

The appellant's contentions including his sworn testimony at 
a personal hearing in January 1994 (#1) are not material to 
the issue of whether an acquired psychiatric disorder arose 
during or was aggravated by service.  First, regarding the 
appellant's contention that the medical providers in December 
1973 "lied" about his anxiety diagnosis, he has offered no 
plausible reason why medical personnel in 1973 would have 
lied about the appellant's psychiatric disorder.  Second, 
regarding the appellant's contention that he began to 
experience fear and nervousness during service after the 
drill sergeant hit the appellant's friend, even if the Board 
were to accept this contention as true, there is no evidence 
of record that the appellant possesses the requisite medical 
knowledge and education to render a probative opinion 
relating his acquired psychiatric disorder to any inservice 
symptomatology or incident.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The service medical records for 1977 (#2) are not material to 
the issue of whether an acquired psychiatric disorder arose 
during or was aggravated by service.  These records simply 
showed that the appellant experienced emotional problems 
during his brief enlistment in the National Guard and was 
discharged from service.

The letter from Dr. Seeman dated April 1980 (#3) is not 
material to the issue of whether an acquired psychiatric 
disorder arose during or was aggravated by service.  This 
letter showed that the appellant had intolerable anxiety and 
severe anxiety attacks in July 1975, approximately one year 
after separation from service.  Dr. Seeman indicated that 
these attacks were likely involved in the appellant's 
premature dismissal from military service.  There is no 
dispute that the appellant experienced anxiety attacks during 
service.  The letter from Dr. Seeman did not indicate that 
the appellant's current acquired psychiatric disorder was 
incurred in service.  The fact that the appellant continued 
to have anxiety attacks one year after separation from 
service tends to support a finding that a preexisting 
psychiatric disorder was not aggravated by service as the 
symptomatology before, during, and after service was the 
same.

The medical records from Dr. Prescott covering the period 
June 1991 to November 1992 (#4) are not material to the issue 
of whether an acquired psychiatric disorder arose during or 
was aggravated by service.  The appellant's statement in June 
1991 that he had had a nervous breakdown in 1968 confirms 
that his psychiatric disorder preexisted service.  These 
records also include a diagnosis of schizophrenia, many years 
after his separation from service; however, there was no 
indication that the appellant's schizophrenia was related to 
service in any manner.

The medical records from Dr. Stephens covering the period 
July 1988 to January 1993 (#5) and from Stabler Memorial 
Hospital for October 1991 (#6) are not material to the issue 
of whether an acquired psychiatric disorder arose during or 
was aggravated by service.  These records contained treatment 
for unrelated conditions, and there were no objective 
findings regarding a psychiatric disorder.

The appellant's high school records from 1963 to 1970 (#7), 
the statement from M.J.D. dated March 1993 (#8), the 
statement from J.E.C. dated March 1993 (#9), and the 
statement from B.B. dated March 1993 (#10) are not material 
to the issue of whether an acquired psychiatric disorder 
arose during or was aggravated by service.  This evidence 
does not concern a psychiatric disorder.

The VA medical records covering the period September 1992 to 
June 1994 (#12) and the VA discharge summaries from periods 
of hospitalization in September 1993 and October 1993 (#14) 
are not material to the issue of whether an acquired 
psychiatric disorder arose during or was aggravated by 
service.  While these records showed continuing treatment for 
an acquired psychiatric disorder, these records did not 
indicate that the psychiatric disorder was incurred in 
service or that the preexisting psychiatric disorder was 
aggravated by service.

The records from a Social Security Administration decision 
(#13) are not material to the issue of whether an acquired 
psychiatric disorder arose during or was aggravated by 
service.  These records showed that the appellant dated his 
emotional problems to 1981.  While discussing his military 
background with Dr. Whyman, the appellant did not indicate 
any incident in service which led to his psychiatric disorder 
or aggravated his preexisting psychiatric disorder.  This 
evidence showed, in fact, that many medical providers 
connected the appellant's symptomatology to his back injury, 
his failed lawsuit, or his marital difficulties.  There was 
no indication at all that the appellant's acquired 
psychiatric disorder was related to or aggravated by military 
service.

For these reasons and bases, the Board concludes that the 
evidence received subsequent to July 1975 is not new and 
material because it does not bears directly and substantially 
upon the specific matter under consideration and it is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim, and it does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of the psychiatric disorder in this 
case.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  
Because the additional evidence is not new and material, it 
does not serve to reopen the appellant's claim for service 
connection for an acquired psychiatric disorder and that 
claim remains denied.  38 U.S.C.A. § 5108, 7104(b) (West 
1991); 38 C.F.R. § 3.156(a) (2000).


ORDER

New and material evidence not having been submitted, service 
connection for an acquired psychiatric disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

